Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on January 27th, 2022 has been received and approved.

Claims 1-3 are canceled.

Claims 4-23 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-12 and 17-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOTOKI et al. (U.S. Patent No. 10,957,705).
Regarding claim 4 of the present application, TOTOKI et al. discloses in Figures 15-17 “A three-dimensional (3D) memory device, comprising:
a logic die [700] (claimed first semiconductor structure) comprising a semiconductor device [710] (claimed peripheral circuit) (column 19, lines 52-54) and a logic chip dielectric layer [760] (claimed first bonding layer) (column 20, lines 44-45) comprising metallic pad structure [788] (claimed at least one first bonding contact) (column 20, line 57) electronically connected to the peripheral circuit;

a bonding interface (not numbered) between the first semiconductor structure [700] and the second semiconductor structure [1000], the interface where the logic die [700] contacts the first memory die [1000] (Figure 17, column 21, lines 5-8).

Regarding claim 5 of the present application, TOTOKI et al. shows in Figure 16 “The 3D memory device of claim 4, wherein the first semiconductor structure comprises:
a substrate semiconductor layer [709] (claimed substrate) (column 20, line 19);
the peripheral circuit [710] on the substrate [709; and
the first bonding layer [760] above the peripheral circuit [710].

Regarding claim 6 of the present application, TOTOKI et al. shows in Figures 15 and 17 “The 3D memory device of claim 5, wherein the second semiconductor structure comprises:
the second bonding layer [160] above the first bonding layer [760];
a memory stack [65] above the second bonding layer 160]; the array of 3D NAND memory strings extending vertically through the memory stack; and
a semiconductor layer [73] (column 14, lines 43-46)above and in contact with the array [55] of 3D NAND memory strings.

claim 7 of the present application, TOTOKI et al. shows in Figure 15 “The 3D memory device of claim 6, further comprising a via level dielectric layer [80] (claimed pad-out interconnect layer) (column 18, lines 34-35) above the semiconductor layer [73].

Regarding claims 8-9, TOTOKI et al. discloses material such as polysilicon or crystal silicon are used in semiconductor layer (column 6, lines 46-47; column 20, line 23).

Regarding claim 10 of the present application, TOTOKI et al. discloses in Figure 17 (turning upside down) “The 3D memory device of claim 4, wherein the second semiconductor structure comprises [1000]:
a substrate [11];
a memory stack [55] above the substrate [11];
the array of 3D NAND memory strings extending vertically through the memory stack; and
the second bonding layer [760] above the memory stack and the array of 3D NAND memory strings.

Regarding claim 11 of the present application, TOTOKI et al. discloses in Figure 17 (turning upside down) “The 3D memory device of claim 10, wherein the first semiconductor structure comprises:
the first bonding layer [160] above the second bonding layer [760];
the peripheral circuit [710] above the first bonding layer [760]; and
a semiconductor layer [708] above and in contact with the peripheral circuit [710].

Regarding claim 12 of the present application, TOTOKI et al. discloses in Figure 17 “The 3D memory device of claim 11, further comprising a logic chip metal interconnect layer 

Regarding the method claims 17-23, TOTOKI et al. discloses in Figures 1-17 a method of manufacturing a three-dimensional memory device having a multi-stack bonded structure using a logic die (claimed first semiconductor structure) and a three-dimensional memory die (claimed second semiconductor device).

Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REMARKS
The Obviousness Double Patenting Rejection in previous office action has been withdrawn dues to the Terminal Disclaimer submitted by Applicant.
Claims 4-12 and 17-23 are rejected under 35 U.S.C. 102(a)(2) by TOTOKI et al. (U.S. Patent No. 10,957,705) as TOTOKI et al. discloses similar elements in claims 4-12 and 17-23 of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827